DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoda (US PG PUB 2003/0059202) in view of Pyhalammi et al. (US PG PUB 2006/0004685 hereinafter referred as Pyhalammi).
Regarding claim 1, Yoda discloses a method, comprising: 
determining that a size of image data associated with a recording operation at a first recording device exceeds an amount of available storage space (see paragraph 0103 determining the size of the image data and the recording medium capacity; the free space of the recording medium is compared with the data size); 
selecting previously-stored video data for transfer to a second device (see paragraph 0100 request transfer of the image data sets stored in DPE 2);
transferring the selected video data from the first recording device to the second device (see paragraph 0100 transfer of image data sets from the DPE store in order to download the image to the digital camera); and 
deleting the selected video data from the first recording device (see paragraph (see paragraph 0058 deleting data from the first recording medium to make space for new data to be recorded in the first recording medium; see paragraph 0097 deleting image to create space; see paragraph 0005 when recording medium has limited storage capacity, appreciation data transferred to external storage; erasing image data stored in a recording medium after sending the image data to an external data storing apparatus; see also paragraph 0006 image data in a recording medium are erased after sending the image data to a data storing apparatus).
Claim 1 differs from Yoda in that the claim further requires the data is a video data.
In the same field of endeavor Pyhalammi discloses a video data (see paragraph 0067 video files).
Therefore, in light of the teaching in Pyhalammi it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoda by specifically adding video file in order to present a moving image to the user.
Regarding claim 2, Pyhalammi discloses the recording operation is a present recording operation (see paragraph 0023 the recording devices include PVR and DVR). The motivation to combine the references has been discussed in claim 1 above.
Regarding claim 3, Pyhalammi discloses the recording operation is a future recording operation (see paragraph 0023 the recording devices include PVR and DVR). The motivation to combine the references has been discussed in claim 1 above.
Regarding claim 4, Yoda discloses the transferred image data is stored on the second device and made available for later output (see paragraph 0100 transfer of image data sets from the DPE store in order to download the image to the digital camera; display the image on the monitor 15 of the camera 10 as desired). See also the prior art of Pyhalammi which discloses the video and claim 1 rejection above where the motivation is discussed.
Regarding claim 5, Yoda discloses the second device has more available storage space than the first recording device (see paragraph 0100 transfer of image data sets from the DPE store in order to download the image to the digital camera; second storage is capable of recording; see also paragraphs 0005-0006).
Regarding claim 6, Yoda discloses the transferred image data is a duplicate of the image data originally stored (see paragraphs 0091 and 0100). See also the prior art of Pyhalammi which discloses the video and claim 1 rejection above where the motivation is discussed.
Regarding claim 7, Yoda discloses the transferred image data has a reduced quality from the image data originally stored (see paragraphs 0091 and 0104). See also the prior art of Pyhalammi which discloses the video and claim 1 rejection above where the motivation is discussed.
Regarding claim 8, Yoda discloses the first recording device is in wireless communication with a network (see paragraph 0130). See also Pyhalammi’s server 114.
Regarding claim 9, the combination of Yoda and Pyhalammi discloses the first recording device is capable of: recording video content, transmitting video content via wireless technique, and communicating with various handheld devices wirelessly (see the rejection of claims 1-3 and claim 8 above). The motivation to combine has been discussed in claim 1. 
Regarding claim 10, the limitation of claim 10 can be found in claim 1 above. Therefore claim 10 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also Yoda’s paragraph 0130.
Claims 11-18 are rejected for the same reasons as discussed in claims 2-9 respectively above.
Regarding claim 19, the limitation of claim 19 can be found in claim 1 above. Therefore claim 19 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also Yoda’s figure 1 which shows memory and processor and claim 59 of Pyhalammi.
Claim 20 is rejected for the same reason as discussed in claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        July 27, 2022